      Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 1 of 61



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

SILVON S. SIMMONS,

                              Plaintiff,

         -vs-                                                   ANSWER OF DEFENDANTS
                                                               SHOTSPOTTER, INC., SST, INC.
JOSEPH M. FERRIGNO, II, SAMUEL                                    AND PAUL C. GREENE
GIANCURSIO, MARK WIATER, CHRISTOPHER
MUSCATO, ROBERT WETZEL, MICHAEL L.                             Civil Action No. 6:17-cv-6176-MAT
CIMINELLI, JOHN DOES 1-20, CITY OF
ROCHESTER, SHOTSPOTTER, INC., SST, INC.,
JOHN DOES 21-30, and PAUL C. GREENE,

                              Defendants.


         Defendants, ShotSpotter, Inc., SST, Inc. and Paul C. Greene (the “ShotSpotter

Defendants”), by their attorneys, Barclay Damon LLP, as and for their Answer to the Amended

Complaint of Plaintiff, allege as follows:

                                       INTRODUCTION

         1.     The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 1 of the Complaint and on that

basis deny them.

                                           JURISDICTION

         2.     The allegations contained in Paragraph 2 are legal conclusions to which no

response is required. To the extent a response is required, the ShotSpotter Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 2 of the Complaint and on that basis deny them.

         3.     The ShotSpotter Defendants lack knowledge or information sufficient to form a




17482981.1
      Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 2 of 61



belief as to the truth of the allegations contained in Paragraph 3 of the Complaint and on that

basis deny them.

         4.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 4 of the Complaint and on that

basis deny them.

         5.    The allegations contained in Paragraph 5 are legal conclusions to which no

response is required.   To the extent a response is required, ShotSpotter Defendants deny

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 5 of the Complaint and on that basis deny them.

         6.    The ShotSpotter Defendants deny the allegations contained in Paragraph 6 of the

Complaint.

         7.    The ShotSpotter Defendants deny the allegations contained in Paragraph 7 of the

Complaint.

         8.    The ShotSpotter Defendants deny the allegations contained in Paragraph 8 of the

Complaint.

         9.    The ShotSpotter Defendants deny the allegations contained in Paragraph 9 of the

Complaint.

         10.   The allegations contained in Paragraph 10 are legal conclusions to which no

response is required.   To the extent a response is required, ShotSpotter Defendants deny

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 10 of the Complaint and on that basis deny them.

         11.   The ShotSpotter Defendants admit the allegations contained in Paragraph 10 of

the Complaint.


                                              -2-

17482981.1
      Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 3 of 61



                                            VENUE

         12.   The allegations contained in Paragraph 12 are legal conclusions to which no

response is required. To the extent a response is required, the ShotSpotter Defendants lack

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 12 of the Complaint and on that basis deny them.

                                           PARTIES

         13.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 13 of the Complaint and on that

basis deny them.

         14.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 14 of the Complaint and on that

basis deny them.

         15.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 15 of the Complaint and on that

basis deny them.

         16.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 16 of the Complaint and on that

basis deny them.

         17.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 17 of the Complaint and on that

basis deny them.

         18.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 18 of the Complaint and on that


                                              -3-

17482981.1
      Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 4 of 61



basis deny them.

         19.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 19 of the Complaint and on that

basis deny them.

         20.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 20 of the Complaint and on that

basis deny them.

         21.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 21 of the Complaint and on that

basis deny them.

         22.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 22 of the Complaint and on that

basis deny them.

         23.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 23 of the Complaint and on that

basis deny them.

         24.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 24 of the Complaint and on that

basis deny them.

         25.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 25 of the Complaint and on that

basis deny them.

         26.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             -4-

17482981.1
      Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 5 of 61



belief as to the truth of the allegations contained in Paragraph 26 of the Complaint and on that

basis deny them.

         27.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 27 of the Complaint and on that

basis deny them.

         28.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 28 of the Complaint and on that

basis deny them.

         29.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 29 of the Complaint and on that

basis deny them.

         30.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 30 of the Complaint and on that

basis deny them.

         31.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 31 of the Complaint and on that

basis deny them.

         32.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 32 of the Complaint and on that

basis deny them.

         33.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 33 of the Complaint and on that

basis deny them.


                                             -5-

17482981.1
      Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 6 of 61



         34.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 34 of the Complaint and on that

basis deny them.

         35.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 35 of the Complaint and on that

basis deny them.

         36.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 36 of the Complaint and on that

basis deny them.

         37.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 37 of the Complaint and on that

basis deny them.

         38.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 38 of the Complaint and on that

basis deny them.

         39.   The ShotSpotter Defendants admit the allegations contained in Paragraph 39 of

the Complaint.

         40.   The ShotSpotter Defendants admit the allegations contained in Paragraph 40 of

the Complaint.

         41.   The ShotSpotter Defendants admit the allegations contained in Paragraph 41 of

the Complaint.

         42.   SST, Inc. is a d/b/a of ShotSpotter, Inc. Except as specifically admitted, the

ShotSpotter Defendants deny the allegations contained in Paragraph 42 of the Complaint.


                                             -6-

17482981.1
      Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 7 of 61



         43.   SST, Inc. is a d/b/a of ShotSpotter, Inc. Except as specifically admitted, the

ShotSpotter Defendants deny the allegations contained in Paragraph 43 of the Complaint.

         44.   SST, Inc. is a d/b/a of ShotSpotter, Inc. Except as specifically admitted, the

ShotSpotter Defendants deny the allegations contained in Paragraph 44 of the Complaint.

         45.   The ShotSpotter Defendants admit the allegations contained in Paragraph 45 of

the Complaint.

         46.   SST, Inc. is a d/b/a of ShotSpotter, Inc. Except as specifically admitted, the

ShotSpotter Defendants deny the allegations contained in Paragraph 46 of the Complaint.

         47.   The ShotSpotter Defendants admit the allegations contained in Paragraph 47 of

the Complaint.

         48.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 48 of the Complaint and on that

basis deny them.

         49.   The ShotSpotter Defendants deny the allegations contained in Paragraph 49 of the

Complaint.

         50.   The ShotSpotter Defendants admit the allegations contained in Paragraph 50 of

the Complaint.

         51.   The ShotSpotter Defendants admit the allegations contained in Paragraph 51 of

the Complaint.

         52.   The ShotSpotter Defendants admit Defendant Greene testified at Plaintiff’s

criminal trial. Except as specifically admitted, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 52 of the Complaint and on that basis deny them.


                                             -7-

17482981.1
      Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 8 of 61



         53.   The ShotSpotter Defendants deny the allegations contained in Paragraph 53 of the

Complaint.

         54.   The allegations contained in Paragraph 54 are legal conclusions to which no

response is required. To the extent a response is required, the ShotSpotter Defendants deny the

allegations contained in Paragraph 54 of the Complaint.

         55.   The allegations contained in Paragraph 55 are legal conclusions to which no

response is required. To the extent a response is required, the ShotSpotter Defendants deny the

allegations contained in Paragraph 55 of the Complaint.

                                            FACTS

The Pursuit of Plaintiff

         56.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 56 of the Complaint and on that

basis deny them.

         57.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 57 of the Complaint and on that

basis deny them.

         58.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 58 of the Complaint and on that

basis deny them.

         59.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 59 of the Complaint and on that

basis deny them.

         60.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             -8-

17482981.1
      Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 9 of 61



belief as to the truth of the allegations contained in Paragraph 60 of the Complaint and on that

basis deny them.

         61.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 61 of the Complaint and on that

basis deny them.

         62.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 62 of the Complaint and on that

basis deny them.

         63.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 63 of the Complaint and on that

basis deny them.

         64.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 64 of the Complaint and on that

basis deny them.

         65.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 65 of the Complaint and on that

basis deny them.

         66.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 66 of the Complaint and on that

basis deny them.

         67.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 67 of the Complaint and on that

basis deny them.


                                             -9-

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 10 of 61



         68.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 68 of the Complaint and on that

basis deny them.

         69.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 69 of the Complaint and on that

basis deny them.

         70.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 70 of the Complaint and on that

basis deny them.

         71.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 71 of the Complaint and on that

basis deny them.

         72.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 72 of the Complaint and on that

basis deny them.

         73.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 73 of the Complaint and on that

basis deny them.

         74.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 74 of the Complaint and on that

basis deny them.

         75.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 75 of the Complaint and on that


                                            - 10 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 11 of 61



basis deny them.

         76.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 76 of the Complaint and on that

basis deny them.

         77.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 77 of the Complaint and on that

basis deny them.

         78.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 78 of the Complaint and on that

basis deny them.

         79.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 79 of the Complaint and on that

basis deny them.

         80.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 80 of the Complaint and on that

basis deny them.

         81.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 81 of the Complaint and on that

basis deny them.

         82.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 82 of the Complaint and on that

basis deny them.

         83.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                            - 11 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 12 of 61



belief as to the truth of the allegations contained in Paragraph 83 of the Complaint and on that

basis deny them.

         84.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 84 of the Complaint and on that

basis deny them.

         85.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 85 of the Complaint and on that

basis deny them.

Defendant Ferrigno Shoots Plaintiff

         86.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 86 of the Complaint and on that

basis deny them.

         87.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 87 of the Complaint and on that

basis deny them.

         88.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 88 of the Complaint and on that

basis deny them.

         89.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 89 of the Complaint and on that

basis deny them.

         90.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 90 of the Complaint and on that


                                            - 12 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 13 of 61



basis deny them.

         91.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 91 of the Complaint and on that

basis deny them.

         92.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 92 of the Complaint and on that

basis deny them.

         93.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 93 of the Complaint and on that

basis deny them.

         94.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 94 of the Complaint and on that

basis deny them.

         95.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 95 of the Complaint and on that

basis deny them.

         96.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 96 of the Complaint and on that

basis deny them.

         97.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 97 of the Complaint and on that

basis deny them.

         98.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                            - 13 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 14 of 61



belief as to the truth of the allegations contained in Paragraph 98 of the Complaint and on that

basis deny them.

         99.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 99 of the Complaint and on that

basis deny them.

         100.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 100 of the Complaint and on that

basis deny them.

         101.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 101 of the Complaint and on that

basis deny them.

         102.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 102 of the Complaint and on that

basis deny them.

         103.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 103 of the Complaint and on that

basis deny them.

         104.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 104 of the Complaint and on that

basis deny them.

         105.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 105 of the Complaint and on that

basis deny them.


                                             - 14 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 15 of 61



         106.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 106 of the Complaint and on that

basis deny them.

         107.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 107 of the Complaint and on that

basis deny them.

         108.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 108 of the Complaint and on that

basis deny them.

         109.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 109 of the Complaint and on that

basis deny them.

         110.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 110 of the Complaint and on that

basis deny them.

         111.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 111 of the Complaint and on that

basis deny them.

         112.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 112 of the Complaint and on that

basis deny them.

         113.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 113 of the Complaint and on that


                                             - 15 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 16 of 61



basis deny them.

         114.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 114 of the Complaint and on that

basis deny them.

         115.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 115 of the Complaint and on that

basis deny them.

         116.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 116 of the Complaint and on that

basis deny them.

         117.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 117 of the Complaint and on that

basis deny them.

         118.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 118 of the Complaint and on that

basis deny them.

         119.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 119 of the Complaint and on that

basis deny them.

         120.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 120 of the Complaint and on that

basis deny them.

         121.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             - 16 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 17 of 61



belief as to the truth of the allegations contained in Paragraph 121 of the Complaint and on that

basis deny them.

         122.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 122 of the Complaint and on that

basis deny them.

         123.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 123 of the Complaint and on that

basis deny them.

         124.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 124 of the Complaint and on that

basis deny them.

         125.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 125 of the Complaint and on that

basis deny them.

         126.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 126 of the Complaint and on that

basis deny them.

         127.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 127 of the Complaint and on that

basis deny them.

         128.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 128 of the Complaint and on that

basis deny them.


                                             - 17 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 18 of 61



         129.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 129 of the Complaint and on that

basis deny them.

         130.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 130 of the Complaint and on that

basis deny them.

         131.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 131 of the Complaint and on that

basis deny them.

         132.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 132 of the Complaint and on that

basis deny them.

         133.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 133 of the Complaint and on that

basis deny them.

         134.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 134 of the Complaint and on that

basis deny them.

         135.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 135 of the Complaint and on that

basis deny them.

         136.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 136 of the Complaint and on that


                                             - 18 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 19 of 61



basis deny them.

         137.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 137 of the Complaint and on that

basis deny them.

The Mystery Sturm Ruger P85 9 mm Handgun is Discovered

         138.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 138 of the Complaint and on that

basis deny them.

         139.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 139 of the Complaint and on that

basis deny them.

         140.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 140 of the Complaint and on that

basis deny them.

         141.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 141 of the Complaint and on that

basis deny them.

         142.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 142 of the Complaint and on that

basis deny them.

         143.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 143 of the Complaint and on that

basis deny them.


                                             - 19 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 20 of 61



         144.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 144 of the Complaint and on that

basis deny them.

         145.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 145 of the Complaint and on that

basis deny them.

         146.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 146 of the Complaint and on that

basis deny them.

         147.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 147 of the Complaint and on that

basis deny them.

         148.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 148 of the Complaint and on that

basis deny them.

         149.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 149 of the Complaint and on that

basis deny them.

         150.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 150 of the Complaint and on that

basis deny them.

         151.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 151 of the Complaint and on that


                                             - 20 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 21 of 61



basis deny them.

         152.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 152 of the Complaint and on that

basis deny them.

         153.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 153 of the Complaint and on that

basis deny them.

         154.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 154 of the Complaint and on that

basis deny them.

         155.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 155 of the Complaint and on that

basis deny them.

         156.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 156 of the Complaint and on that

basis deny them.

         157.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 157 of the Complaint and on that

basis deny them.

         158.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 158 of the Complaint and on that

basis deny them.

         159.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             - 21 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 22 of 61



belief as to the truth of the allegations contained in Paragraph 159 of the Complaint and on that

basis deny them.

         160.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 160 of the Complaint and on that

basis deny them.

         161.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 161 of the Complaint and on that

basis deny them.

         162.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 162 of the Complaint and on that

basis deny them.

Plaintiff is Admitted to Strong Memorial Hospital

         163.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 163 of the Complaint and on that

basis deny them.

         164.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 164 of the Complaint and on that

basis deny them.

         165.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 165 of the Complaint and on that

basis deny them.

         166.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 166 of the Complaint and on that


                                             - 22 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 23 of 61



basis deny them.

         167.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 167 of the Complaint and on that

basis deny them.

         168.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 168 of the Complaint and on that

basis deny them.

         169.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 169 of the Complaint and on that

basis deny them.

         170.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 170 of the Complaint and on that

basis deny them.

         171.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 171 of the Complaint and on that

basis deny them.

         172.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 172 of the Complaint and on that

basis deny them.

         173.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 173 of the Complaint and on that

basis deny them.

         174.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             - 23 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 24 of 61



belief as to the truth of the allegations contained in Paragraph 174 of the Complaint and on that

basis deny them.

         175.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 175 of the Complaint and on that

basis deny them.

         176.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 176 of the Complaint and on that

basis deny them.

         177.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 177 of the Complaint and on that

basis deny them.

Evidence Analyzed by the Monroe County Crime Lab

         178.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 178 of the Complaint and on that

basis deny them.

         179.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 179 of the Complaint and on that

basis deny them.

         180.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 180 of the Complaint and on that

basis deny them.

         181.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 181 of the Complaint and on that


                                             - 24 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 25 of 61



basis deny them.

         182.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 182 of the Complaint and on that

basis deny them.

         183.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 183 of the Complaint and on that

basis deny them.

         184.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 184 of the Complaint and on that

basis deny them.

         185.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 185 of the Complaint and on that

basis deny them.

         186.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 186 of the Complaint and on that

basis deny them.

         187.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 187 of the Complaint and on that

basis deny them.

         188.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 188 of the Complaint and on that

basis deny them.

         189.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             - 25 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 26 of 61



belief as to the truth of the allegations contained in Paragraph 189 of the Complaint and on that

basis deny them.

         190.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 190 of the Complaint and on that

basis deny them.

         191.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 191 of the Complaint and on that

basis deny them.

         192.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 192 of the Complaint and on that

basis deny them.

         193.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 193 of the Complaint and on that

basis deny them.

         194.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 194 of the Complaint and on that

basis deny them.

         195.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 195 of the Complaint and on that

basis deny them.

ShotSpotter Audio/Report Evidence

         196.   The ShotSpotter Defendants admit the allegations contained in Paragraph 196 of

the Complaint.


                                             - 26 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 27 of 61



         197.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 197 of the Complaint and on that

basis deny them.

         198.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 198 of the Complaint and on that

basis deny them.

         199.   The ShotSpotter Defendants admit the allegations contained in Paragraph 199 of

the Complaint.

         200.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 200 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

200 of the Complaint and on that basis deny them.

         201.   The ShotSpotter Defendants admit the allegations contained in Paragraph 201 of

the Complaint.

         202.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 202 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

202 of the Complaint and on that basis deny them.

         203.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 203 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or


                                             - 27 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 28 of 61



information sufficient to form a belief as to the truth of the allegations contained in Paragraph

203 of the Complaint and on that basis deny them.

         204.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 204 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

204 of the Complaint and on that basis deny them.

         205.   The ShotSpotter Defendants admit the allegations contained in Paragraph 205 of

the Complaint.

         206.   The ShotSpotter Defendants deny the allegations contained in Paragraph 206 of

the Complaint.

         207.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 207 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

207 of the Complaint and on that basis deny them.

         208.   The ShotSpotter Defendants deny the allegations contained in Paragraph 208 of

the Complaint.

         209.   The ShotSpotter Defendants deny the allegations contained in Paragraph 209 of

the Complaint.

         210.   The ShotSpotter Defendants deny the allegations contained in Paragraph 210 of

the Complaint.

         211.   The ShotSpotter Defendants neither admit nor deny the allegations contained in


                                             - 28 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 29 of 61



Paragraph 211 of the Complaint, but refer to the content of the alleged testimony and alleged

order, which speak for themselves. To the extent a response is required, the ShotSpotter

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 211 of the Complaint and on that basis deny them.

         212.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 212 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

212 of the Complaint and on that basis deny them.

         213.   The ShotSpotter Defendants deny the allegations contained in Paragraph 213 of

the Complaint.

         214.   The ShotSpotter Defendants deny the allegations contained in Paragraph 214 of

the Complaint.

         215.   The ShotSpotter Defendants deny the allegations contained in Paragraph 215 of

the Complaint.

         216.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 216 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

216 of the Complaint and on that basis deny them.

         217.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 217 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or


                                             - 29 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 30 of 61



information sufficient to form a belief as to the truth of the allegations contained in Paragraph

217 of the Complaint and on that basis deny them.

         218.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 218 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

218 of the Complaint and on that basis deny them.

         219.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 219 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

219 of the Complaint and on that basis deny them.

         220.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 220 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

220 of the Complaint and on that basis deny them.

         221.   The ShotSpotter Defendants admit the allegations contained in Paragraph 221 of

the Complaint.

         222.   The ShotSpotter Defendants deny the allegations contained in Paragraph 222 of

the Complaint.

         223.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 223 of the Complaint, but refer to the content of the alleged testimony, which speaks


                                             - 30 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 31 of 61



for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

223 of the Complaint and on that basis deny them.

         224.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 224 of the Complaint, but refer to the content of the alleged testimony, which speaks

for itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

224 of the Complaint and on that basis deny them.

         225.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 225 of the Complaint and on that

basis deny them.

         226.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 226 of the Complaint and on that

basis deny them.

         227.   The ShotSpotter Defendants admit that there is a Detailed Forensic Report dated

April 7, 2016. Except as expressly admitted, the ShotSpotter Defendants neither admit nor deny

the allegations contained in Paragraph 227 of the Complaint, but refer to the alleged Forensic

Report which speaks for itself. To the extent a response is required, ShotSpotter Defendants

deny knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 227 of the Complaint and on that basis deny them.

         228.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 228 of the Complaint, but refer to the alleged Forensic Report which speaks for itself.

To the extent a response is required, ShotSpotter Defendants deny knowledge or information


                                             - 31 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 32 of 61



sufficient to form a belief as to the truth of the allegations contained in Paragraph 228 of the

Complaint and on that basis deny them.

         229.   The ShotSpotter Defendants were made aware that the April 1, 2016 incident was

an officer involved shooting as a result of being alerted by the Rochester Police Department.

Other than as specifically admitted, the ShotSpotter Defendants deny the allegations in

Paragraph 229 of the Complaint.

         230.   The ShotSpotter Defendants deny the allegations contained in Paragraph 230 of

the Complaint.

         231.   The ShotSpotter Defendants deny the allegations contained in Paragraph 231 of

the Complaint.

         232.   The ShotSpotter Defendants admit the allegations contained in Paragraph 232 of

the Complaint.

         233.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 233 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 233 of the

Complaint and on that basis deny them.

         234.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 234 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 234 of the

Complaint and on that basis deny them.

         235.   The ShotSpotter Defendants neither admit nor deny the allegations contained in


                                             - 32 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 33 of 61



Paragraph 235 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 235 of the

Complaint and on that basis deny them.

         236.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 236 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 236 of the

Complaint and on that basis deny them.

         237.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 237 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 237 of the

Complaint and on that basis deny them.

         238.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 238 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 238 of the

Complaint and on that basis deny them.

         239.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 239 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 239 of the


                                             - 33 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 34 of 61



Complaint and on that basis deny them.

         240.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 240 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 240 of the

Complaint and on that basis deny them.

         241.   The ShotSpotter Defendants admit that there is a Detailed Forensic Report dated

April 7, 2016. Except as expressly admitted, the ShotSpotter Defendants neither admit nor deny

the allegations contained in Paragraph 241 of the Complaint, but refer to the alleged Forensic

Report, which speaks for itself.      To the extent a response is required, the ShotSpotter

Defendants lack knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 241 of the Complaint and on that basis deny them.

         242.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 242 of the Complaint, but refer to the alleged Forensic Report, which speaks for

itself. To the extent a response is required, the ShotSpotter Defendants lack knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph

242 of the Complaint and on that basis deny them.

         243.   The ShotSpotter Defendants admit the allegations contained in Paragraph 243 of

the Complaint.

         244.   The ShotSpotter Defendants admit that Paul C. Greene signed the ShotSpotter

Detailed Forensic Report and was called by the prosecution to testify at Plaintiff’s criminal trial.

Except as specifically admitted, the ShotSpotter Defendants deny the allegations contained in

Paragraph 244 of the Complaint,.


                                              - 34 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 35 of 61



         245.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 245 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 245 of the

Complaint and on that basis deny them.

         246.   The ShotSpotter Defendants deny the allegations contained in Paragraph 246 of

the Complaint.

         247.   The ShotSpotter Defendants neither admit nor deny the allegations contained in

Paragraph 247 of the Complaint, but refer to the alleged testimony, which speaks for itself. To

the extent a response is required, the ShotSpotter Defendants lack knowledge or information

sufficient to form a belief as to the truth of the allegations contained in Paragraph 247 of the

Complaint and on that basis deny them.

         248.   The ShotSpotter Defendants deny the allegations contained in Paragraph 248 of

the Complaint.

         249.   The ShotSpotter Defendants deny the allegations contained in Paragraph 249 of

the Complaint.

Outcome of Plaintiff’s Criminal Trial

         250.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 250 of the Complaint and on that

basis deny them.

         251.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 251 of the Complaint and on that

basis deny them.


                                             - 35 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 36 of 61



         252.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 252 of the Complaint and on that

basis deny them.

         253.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 253 of the Complaint and on that

basis deny them.

         254.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 254 of the Complaint and on that

basis deny them.

         255.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 255 of the Complaint and on that

basis deny them.

         256.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 256 of the Complaint and on that

basis deny them.

         257.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 257 of the Complaint and on that

basis deny them.

         258.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 258 of the Complaint and on that

basis deny them.

         259.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 259 of the Complaint and on that


                                             - 36 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 37 of 61



basis deny them.

         260.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 260 of the Complaint and on that

basis deny them.

Plaintiff’s Injuries and Damages

         261.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 261 of the Complaint and on that

basis deny them.

         262.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 262 of the Complaint and on that

basis deny them.

         263.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 263 of the Complaint and on that

basis deny them.

         264.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 264 of the Complaint and on that

basis deny them.

         265.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 265 of the Complaint and on that

basis deny them.

         266.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 266 of the Complaint and on that

basis deny them.


                                             - 37 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 38 of 61



         267.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 267 of the Complaint and on that

basis deny them.

         268.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 268 of the Complaint and on that

basis deny them.

         269.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 269 of the Complaint and on that

basis deny them.

         270.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 270 of the Complaint and on that

basis deny them.

         271.   The ShotSpotter Defendants deny the allegations contained in Paragraph 271 of

the Complaint.

         272.   The ShotSpotter Defendants deny the allegations contained in Paragraph 272 of

the Complaint.

         273.   The ShotSpotter Defendants deny the allegations contained in Paragraph 273 of

the Complaint.

                                    CAUSES OF ACTION

                                         COUNTY I

VIOLATION OF 42 U.S.C. SECTION 1983 BY DEFENDANTS JOSEPH M. FERRIGNO,
           II AND SAMUEL GIANCURSIO FOR FALSE ARREST

         274.   The ShotSpotter Defendants repeat and reallege their responses to those

paragraphs repeated and realleged in Paragraph 274 of the Complaint.

                                             - 38 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 39 of 61



         275.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 2755 of the Complaint and on that

basis deny them.

         276.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 276 of the Complaint and on that

basis deny them.

         277.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 277 of the Complaint and on that

basis deny them.

         278.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 278 of the Complaint and on that

basis deny them.

         279.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 279 of the Complaint and on that

basis deny them.

         280.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 280 of the Complaint and on that

basis deny them.

         281.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 281 of the Complaint and on that

basis deny them.

         282.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 282 of the Complaint and on that


                                             - 39 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 40 of 61



basis deny them.

         283.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 283 of the Complaint and on that

basis deny them.

         284.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 284 of the Complaint and on that

basis deny them.

         285.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 285 of the Complaint and on that

basis deny them.

         286.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 286 of the Complaint and on that

basis deny them.

                                          COUNT II

     VIOLATION OF 42 U.S.C. SECTION 1983 BY JOSEPH M. FERRIGNO, II AND
     SAMUEL GIANCURSIO FOR USE OF EXCESSIVE AND/OR DEADLY FORCE
                             AGAINST PLAINTIFF

         287.   The ShotSpotter Defendants repeat and reallege their responses to those

paragraphs repeated and realleged in Paragraph 287 of the Complaint.

         288.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 288 of the Complaint and on that

basis deny them.

         289.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 289 of the Complaint and on that


                                             - 40 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 41 of 61



basis deny them.

         290.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 290 of the Complaint and on that

basis deny them.

         291.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 291 of the Complaint and on that

basis deny them.

         292.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 292 of the Complaint and on that

basis deny them.

         293.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 293 of the Complaint and on that

basis deny them.

         294.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 294 of the Complaint and on that

basis deny them.

         295.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 295 of the Complaint and on that

basis deny them.

         296.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 296 of the Complaint and on that

basis deny them.

         297.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             - 41 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 42 of 61



belief as to the truth of the allegations contained in Paragraph 297 of the Complaint and on that

basis deny them.

         298.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 298 of the Complaint and on that

basis deny them.

                                          COUNT III

                VIOLATION OF 42 U.S.C. 1983 BY ALL DEFENDANTS FOR
                CONSPIRACY TO VIOLATE PLAINTIFF’S CIVIL RIGHTS

         299.   The ShotSpotter Defendants repeat and reallege their respective responses to

those paragraphs repeated and realleged in Paragraph 299 of the Complaint.

         300.   The ShotSpotter Defendants deny the allegations contained in Paragraph 300 of

the Complaint.

         301.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 301 of the Complaint and on that

basis deny them.

         302.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 302 of the Complaint and on that

basis deny them.

         303.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 303 of the Complaint and on that

basis deny them.

         304.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 304 of the Complaint and on that

basis deny them.

                                             - 42 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 43 of 61



         305.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 305 of the Complaint and on that

basis deny them.

         306.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 306 of the Complaint and on that

basis deny them.

         307.   The ShotSpotter Defendants deny the allegations contained in Paragraph 307 of

the Complaint.

         308.   The ShotSpotter Defendants deny the allegations contained in Paragraph 308 of

the Complaint.

         309.   The ShotSpotter Defendants deny the allegations contained in Paragraph 309 of

the Complaint.

         310.   The ShotSpotter Defendants deny the allegations contained in Paragraph 310 of

the Complaint.

         311.   The ShotSpotter Defendants deny the allegations contained in Paragraph 311 of

the Complaint.

         312.   The ShotSpotter Defendants deny the allegations contained in Paragraph 312 of

the Complaint.

         313.   The ShotSpotter Defendants deny the allegations contained in Paragraph 313 of

the Complaint.

                                          COUNT IV

                     VIOLATION OF 42 U.S.C. 1983 FOR MALICIOUS
                      PROSECUTION AGAINST ALL DEFENDANTS

         314.   The ShotSpotter Defendants repeat and reallege their respective responses to

                                             - 43 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 44 of 61



those paragraphs repeated and realleged in Paragraph 314 of the Complaint.

         315.   The allegations contained in Paragraph 315 are legal conclusions to which no

response is required.    To the extent a response is required, ShotSpotter Defendants deny

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 315 of the Complaint and on that basis deny them.

         316.   The ShotSpotter Defendants deny the allegations contained in Paragraph 316 of

the Complaint.

         317.   The ShotSpotter Defendants deny the allegations contained in Paragraph 317 of

the Complaint.

         318.   The ShotSpotter Defendants deny the allegations contained in Paragraph 318 of

the Complaint.

         319.   The ShotSpotter Defendants deny the allegations contained in Paragraph 319 of

the Complaint.

         320.   The ShotSpotter Defendants deny the allegations contained in Paragraph 320 of

the Complaint.

         321.   The ShotSpotter Defendants deny the allegations contained in Paragraph 321 of

the Complaint.

         322.   The ShotSpotter Defendants deny the allegations contained in Paragraph 322 of

the Complaint.

         323.   The ShotSpotter Defendants deny the allegations contained in Paragraph 323 of

the Complaint.

         324.   The ShotSpotter Defendants deny the allegations contained in Paragraph 324 of

the Complaint.


                                             - 44 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 45 of 61



         325.   The ShotSpotter Defendants deny the allegations contained in Paragraph 325 of

the Complaint.

         326.   The ShotSpotter Defendants deny the allegations contained in Paragraph 326 of

the Complaint.

         327.   The ShotSpotter Defendants deny the allegations contained in Paragraph 327 of

the Complaint.

         328.   The ShotSpotter Defendants deny the allegations contained in Paragraph 328 of

the Complaint.

         329.   The ShotSpotter Defendants deny the allegations contained in Paragraph 329 of

the Complaint.

         330.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 330 of the Complaint and on that

basis deny them.

         331.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 331 of the Complaint and on that

basis deny them.

         332.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 332 of the Complaint and on that

basis deny them.

         333.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 333 of the Complaint and on that

basis deny them.

         334.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             - 45 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 46 of 61



belief as to the truth of the allegations contained in Paragraph 334 of the Complaint and on that

basis deny them.

         335.   The ShotSpotter Defendants deny the allegations contained in Paragraph 335 of

the Complaint .

         336.   The ShotSpotter Defendants deny the allegations contained in Paragraph 336 of

the Complaint.

         337.   The ShotSpotter Defendants deny the allegations contained in Paragraph 337 of

the Complaint.

         338.   The ShotSpotter Defendants deny the allegations contained in Paragraph 338 of

the Complaint.

                                          COUNT V

   VIOLATION OF 42 U.S.C. 1983 FOR DENIAL OF THE RIGHT TO A FAIR TRIAL
                        AGAINST ALL DEFENDANTS

         339.   The ShotSpotter Defendants repeat and reallege their respective responses to

those paragraphs repeated and realleged in Paragraph 339 of the Complaint.

         340.   The ShotSpotter Defendants deny the allegations contained in Paragraph 340 of

the Complaint.

         341.   The ShotSpotter Defendants deny the allegations contained in Paragraph 341 of

the Complaint.

         342.   The ShotSpotter Defendants deny the allegations contained in Paragraph 342 of

the Complaint.

         343.   The ShotSpotter Defendants deny the allegations contained in Paragraph 343 of

the Complaint.

         344.   The ShotSpotter Defendants deny the allegations contained in Paragraph 344 of

                                             - 46 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 47 of 61



the Complaint.




                                          COUNT VI

                  VIOLATION OF 42 U.S.C. 1983 BY ALL DEFENDANTS
                       FOR MALICIOUS ABUSE OF PROCESS

         345.   The ShotSpotter Defendants repeat and reallege their respective responses to

those paragraphs repeated and realleged in Paragraph 345 of the Complaint.

         346.   The ShotSpotter Defendants deny the allegations contained in Paragraph 346 of

the Complaint.

         347.   The ShotSpotter Defendants deny the allegations contained in Paragraph 347 of

the Complaint.

         348.   The ShotSpotter Defendants deny the allegations contained in Paragraph 348 of

the Complaint.

         349.   The ShotSpotter Defendants deny the allegations contained in Paragraph 349 of

the Complaint.

         350.   The ShotSpotter Defendants deny the allegations contained in Paragraph 350 of

the Complaint.

         351.   The ShotSpotter Defendants deny the allegations contained in Paragraph 351 of

the Complaint.

                                         COUNT VII

   VIOLATION OF 42 U.S.C. 1983 BY DEFENDANTS FERRIGNO, GIANCURSIO,
    WIATER, MUSCATO, CIMINELLI AND JOHN DOES 1-20 FOR FAILURE TO
 INTERVENE TO PROTECT PLAINTIFF’S CONSTITUTIONAL RIGHTS (Anderson v.

                                            - 47 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 48 of 61



                             Branen, 17 F3d 552 (2nd Cir. 1994))

         352.   The ShotSpotter Defendants repeat and reallege their respective responses to

those paragraphs repeated and realleged in Paragraph 352 of the Complaint.

         353.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 353 of the Complaint and on that

basis deny them.

         354.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 354 of the Complaint and on that

basis deny them.

         355.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 355 of the Complaint and on that

basis deny them.

         356.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 356 of the Complaint and on that

basis deny them.

         357.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 357 of the Complaint and on that

basis deny them.

         358.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 358 of the Complaint and on that

basis deny them.

         359.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 359 of the Complaint and on that


                                             - 48 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 49 of 61



basis deny them.

         360.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 336003 of the Complaint and on

that basis deny them.

         361.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 361 of the Complaint and on that

basis deny them.

         362.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 362 of the Complaint and on that

basis deny them.

                                         COUNT VIII

  VIOLATION OF 42 U.S.C. SECTION 1983 BY DEFENDANT CITY OF ROCHESTER
      (FAILURE TO IMPLEMENT POLICIES, CUSTOMS AND PRACTICES)

         363.   The ShotSpotter Defendants repeat and reallege their respective responses to

those paragraphs repeated and realleged in Paragraph 363 of the Complaint.

         364.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 364, 364a, 364b, 364c, 364d,

364e, 364f, 364g, 364h, 364i, and 364j of the Complaint and on that basis deny them.

         365.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 365 of the Complaint and on that

basis deny them.

         366.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 366 of the Complaint and on that

basis deny them.

                                             - 49 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 50 of 61



         367.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 367 of the Complaint and on that

basis deny them.

         368.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 368 of the Complaint and on that

basis deny them.

         369.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 369 of the Complaint and on that

basis deny them.

         370.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 370 of the Complaint and on that

basis deny them.

         371.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 371 of the Complaint and on that

basis deny them.

                                          COUNT IX

 VIOLATION OF 42 U.S.C. SECTION 1983 BY DEFENDANTS CITY OF ROCHESTER
    AND MICHAEL L. CIMINELLI (Supervisory Liability / Monell v. Dept. of Social
                          Services, 436 U.S. 658 (1978))

         372.   The Shotspotter and reallege their respective responses to those paragraphs

repeated and realleged in Paragraph 372 of the Complaint.

         373.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 373 of the Complaint and on that

basis deny them.


                                             - 50 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 51 of 61



         374.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 374, 374A, 374B, 374C, 374D,

374E, 374F, 374G, 374H, 374I, 374J, 374K and 374L of the Complaint and on that basis deny

them.

         375.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 375 of the Complaint and on that

basis deny them.

         376.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 376 of the Complaint and on that

basis deny them.

         377.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 377 of the Complaint and on that

basis deny them.

         378.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 378 of the Complaint and on that

basis deny them.

         379.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 379 of the Complaint and on that

basis deny them.

         380.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 380 of the Complaint and on that

basis deny them.

         381.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             - 51 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 52 of 61



belief as to the truth of the allegations contained in Paragraph 381 of the Complaint and on that

basis deny them.

         382.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 382 of the Complaint and on that

basis deny them.

         383.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 383 of the Complaint and on that

basis deny them.

         384.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 384 of the Complaint and on that

basis deny them.

         385.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 385 of the Complaint and on that

basis deny them.

         386.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 386 of the Complaint and on that

basis deny them.

         387.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 387 of the Complaint and on that

basis deny them.

         388.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 388 of the Complaint and on that

basis deny them.


                                             - 52 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 53 of 61



         389.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 389 of the Complaint and on that

basis deny them.

         390.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 390 of the Complaint and on that

basis deny them.

         391.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 391 of the Complaint and on that

basis deny them.

         392.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 392 of the Complaint and on that

basis deny them.

         393.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in 393 371 of the Complaint and on that basis

deny them.

         394.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 394 of the Complaint and on that

basis deny them.

         395.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 395 of the Complaint and on that

basis deny them.

         396.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 396 of the Complaint and on that


                                             - 53 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 54 of 61



basis deny them.

         397.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 397 of the Complaint and on that

basis deny them.

         398.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 398 of the Complaint and on that

basis deny them.

         399.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 399 of the Complaint and on that

basis deny them.

         400.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 400 of the Complaint and on that

basis deny them.

         401.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 401 of the Complaint and on that

basis deny them.

         402.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 402 of the Complaint and on that

basis deny them.

         403.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 403 of the Complaint and on that

basis deny them.

         404.   The ShotSpotter Defendants lack knowledge or information sufficient to form a


                                             - 54 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 55 of 61



belief as to the truth of the allegations contained in Paragraph 404 of the Complaint and on that

basis deny them.

         405.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 405 of the Complaint and on that

basis deny them.

         406.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 406 of the Complaint and on that

basis deny them.

         407.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 407 of the Complaint and on that

basis deny them.

         408.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 408 of the Complaint and on that

basis deny them.

         409.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 409 of the Complaint and on that

basis deny them.

         410.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 410 of the Complaint and on that

basis deny them.

         411.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 411 of the Complaint and on that

basis deny them.


                                             - 55 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 56 of 61



                                           COUNT X

             BATTERY BY DEFENDANTS FERRIGNO, GIANCURSIO AND CITY OF
                              ROCHESTER (NY LAW)

         412.    The ShotSpotter Defendants repeat and reallege their respective responses to

those paragraphs repeated and realleged in Paragraph 412 of the Complaint.

         413.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 413 of the Complaint and on that

basis deny them.

         414.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 414 of the Complaint and on that

basis deny them.

         415.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 415 of the Complaint and on that

basis deny them.

         416.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 416 of the Complaint and on that

basis deny them.

         417.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 417 of the Complaint and on that

basis deny them.

         418.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 418 of the Complaint and on that

basis deny them.

         419.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

                                             - 56 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 57 of 61



belief as to the truth of the allegations contained in Paragraph 419 of the Complaint and on that

basis deny them.




                                           COUNT XI

             ASSAULT BY DEFENDANTS FERRIGNO, GIANCURSIO AND CITY OF
                              ROCHESTER (NY LAW)

         420.    The ShotSpotter Defendants repeat and reallege their respective responses to

those paragraphs repeated and realleged in Paragraph 420 of the Complaint.

         421.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 421 of the Complaint and on that

basis deny them.

         422.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 422 of the Complaint and on that

basis deny them.

         423.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 423 of the Complaint and on that

basis deny them.

         424.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 424 of the Complaint and on that

basis deny them.

         425.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 425 of the Complaint and on that

basis deny them.

                                             - 57 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 58 of 61



         426.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 426 of the Complaint and on that

basis deny them.

         427.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 421 of the Complaint and on that

basis deny them.

         428.    The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 427 of the Complaint and on that

basis deny them.

                                          COUNT XII

                MALICIOUS PROSECUTION BY ALL DEFENDANTS (NY LAW)

         429.    The ShotSpotter Defendants repeat and reallege their respective responses to

those paragraphs repeated and realleged in Paragraph 429 of the Complaint.

         430.    The ShotSpotter Defendants deny the allegations contained in Paragraph 430 of

the Complaint.

         431.    The allegations contained in Paragraph 431 are legal conclusions to which no

response is required. To the extent a response is required, The ShotSpotter Defendants deny

knowledge or information sufficient to form a belief as to the truth of the allegations contained

in Paragraph 431 of the Complaint and on that basis deny them.

         432.    The ShotSpotter Defendants deny the allegations contained in Paragraph 432 of

the Complaint.

         433.    The ShotSpotter Defendants deny the allegations contained in Paragraph 433 of

the Complaint.


                                             - 58 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 59 of 61



         434.   The ShotSpotter Defendants deny the allegations contained in Paragraph 434 of

the Complaint.

         435.   The ShotSpotter Defendants deny the allegations contained in Paragraph 435 of

the Complaint.

         436.   The ShotSpotter Defendants deny the allegations contained in Paragraph 436 of

the Complaint.

         437.   The ShotSpotter Defendants deny the allegations contained in Paragraph 437 of

the Complaint.

         438.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 438 of the Complaint and on that

basis deny them.

         439.   The ShotSpotter Defendants lack knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 439 of the Complaint and on that

basis deny them.

         440.   The ShotSpotter Defendants deny the allegations contained in Paragraph 440 of

the Complaint.

         441.   The ShotSpotter Defendants deny each and every other allegation contained in

said Complaint not herein before admitted, denied, or otherwise controverted.

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

         442.   Upon information and belief, that culpable conduct on the part of Plaintiff caused

or contributed to the happening of the alleged damages.

         443.   That Plaintiff should be barred from recovery by reason of the fact that the subject


                                               - 59 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 60 of 61



damages were entirely the result of culpable conduct on the part of Plaintiff, or in the event that

Plaintiff is entitled to recover, the amount of damages otherwise recoverable should be

diminished in the proportion which the culpable conduct attributable to plaintiff bears to the

culpable conduct which caused the damages.

                             SECOND AFFIRMATIVE DEFENSE

         444.   Upon information and belief, Plaintiff failed to mitigate or otherwise act to lessen

or reduce the injury and damage, if any, allegedly resulting from the occurrences alleged in the

Amended Complaint.

                              THIRD AFFIRMATIVE DEFENSE

         445.   Upon information and belief, whatever damages and injuries, if any, which were

sustained by Plaintiff were proximately caused by superseding and/or intervening causes and

not by any action or omission of the ShotSpotter Defendants.

                             FOURTH AFFIRMATIVE DEFENSE

         446.   The ShotSpotter Defendants have governmental/qualified immunity from liability

for damages arising out of their participation in Plaintiff’s trial as alleged in the Amended

Complaint.

                               FIFTH AFFIRMATIVE DEFENSE

         447.   Plaintiff has failed to exhaust his administrative remedies as required by 42 U.S.C.

§1997e(a).

                               SIXTH AFFIRMATIVE DEFENSE

         448.   Plaintiff is not entitled to an award of punitive damages against the ShotSpotter

Defendants.

                             SEVENTH AFFIRMATIVE DEFENSE


                                               - 60 -

17482981.1
     Case 6:17-cv-06176-MAT-MWP Document 21 Filed 11/19/18 Page 61 of 61



         449.   To the extent Plaintiff alleges State law causes of action, they are barred, or time-

barred, due to Plaintiff’s failure to comply with New York General Municipal Law §§ 50-e, 50-

h and 50-i.



                               EIGHTH AFFIRMATIVE DEFENSE

         450.   The ShotSpotter Defendants are entitled to qualified or absolute immunity for any

alleged services and testimony as a witness at Plaintiff’s criminal trial as alleged in the

Amended Complaint.

         WHEREFORE, The ShotSpotter Defendants demand a Judgment of this Court in their

favor against Plaintiff for:

                A.      Dismissing the Amended Complaint in its entirety, on the merits and with
                        prejudice;

                B.      A trial by jury; and

                C.      Granting such other and further relief as the Court deems just and proper.

DATED:          November 19, 2018                       BARCLAY DAMON LLP


                                                        By:    /s/ Paul A. Sanders
                                                               Paul A. Sanders, Esq.

                                                        Attorneys for Defendants ShotSpotter, Inc.,
                                                        SST, Inc., and Paul C. Greene
                                                        Office and Post Office Address
                                                        100 Chestnut Street, Suite 2000
                                                        Rochester, New York 14604
                                                        Tel: (585) 295-4426
                                                        Email: psanders@barclaydamon.com




                                               - 61 -

17482981.1
